 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   MOORISH NATION AA222141, et al.,
                                                               Case No.: 2:19-cv-01390-APG-NJK
12           Plaintiff(s),
                                                                      TRANSFER ORDER
13   v.
14   U.S. DEPARTMENT OF STATE, et al.,
15           Defendant(s).
16          Pending before the Court is, inter alia, Plaintiffs’ application to proceed in forma pauperis
17 and Plaintiffs’ proposed complaint. Docket Nos. 1, 1-3. The federal venue statute requires that a
18 civil action be brought in (1) a judicial district in which any defendant resides, if all defendants
19 reside in the same state where the district is located, (2) a judicial district in which a substantial
20 part of the events or omissions giving rise to the claim occurred, or a substantial part of property
21 that is the subject of the action is situated, or (3) a judicial district in which any defendant is subject
22 to personal jurisdiction at the time the action is commenced, if there is no district in which the
23 action may otherwise be brought. 28 U.S.C. § 1391(b). If a case has been filed in the wrong
24 district, the district court in which the case has been incorrectly filed has the discretion to transfer
25 such case to any district in which it could have been brought. 28 U.S.C. § 1406(a); see also Parks
26 v. Johnson, 2016 U.S. Dist. Lexis. 16284, *1 (D. Nev. Feb. 9, 2016).
27          In this case, Plaintiffs’ claims arise out of alleged events taking place in Los Angeles,
28 California. See Docket No. 1-3 at 4. Defendants are identified as residents of Los Angeles County.

                                                        1
 1 See id. at 2. No connection of any kind has been identified between this case and the state of
 2 Nevada.
 3         Accordingly, it is hereby ORDERED that the Clerk of Court transfer this matter to the
 4 Central District of California and that this case be closed.1
 5         IT IS SO ORDERED.
 6         Dated: August 14, 2019
 7                                                                 ______________________________
                                                                   Nancy J. Koppe
 8                                                                 United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         1 An order transferring venue does not address the merits of the case and, therefore, is a
   nondispositive matter that is within the province of a magistrate judge’s authority under 28 U.S.C.
27 § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F. Supp. 2d 1238, 1241 (S.D. Cal. 2013)
   (collecting cases); see also Ross v. Lane Community College, 2014 WL 3783942, *4 (D. Nev. July
28 31, 2014) (holding that a transfer under 28 U.S.C. § 1406(a) is a nondispositive matter).

                                                     2
